COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
BETH WATKINS                                                                          (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                            July 29, 2022

         Brent Eugene Bailey                              Joe D. Gonzales
         #2398175 Garza West                              Bexar County District Attorney
         4250 Hwy 202                                     101 W. Nueva St., Suite 370
         Beeville, TX 78102                               San Antonio, TX 78205
                                                          * DELIVERED VIA E-MAIL *
         Dean Diachin
         Bexar County Public Defender's
         Office
         101 W. Nueva, Suite 310
         San Antonio, TX 78205
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-22-00327-CR
                 Trial Court Case Number:   2018CR11769
                 Style: Brent Eugene Bailey
                        v.
                        The State of Texas

                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                       Very truly yours,
                                                       MICHAEL A. CRUZ, Clerk of Court

                                                       ______________________
                                                       Cecilia Phillips
                                                       Deputy Clerk, Ext. 5-3221


         cc: Barbara Paulissen (DELIVERED VIA E-MAIL)
         Michael Lee Young (DELIVERED VIA E-MAIL)
                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                   July 29, 2022

                                              No. 04-22-00327-CR

                                            Brent Eugene BAILEY,
                                                   Appellant

                                                          v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR11769
                             Honorable Jefferson Moore, Judge Presiding


                                                 ORDER

        On July 20, 2022, this court issued an opinion dismissing the appeal for lack of
jurisdiction based on appellant’s untimely notice of appeal. On July 25, 2022, appellant filed a
pro se “Motion for Discretionary Review,” which we construe as a motion for rehearing. In his
motion, appellant raises three complains: (1) he was not shown all the contents of his file and, if
he had been, then he would have gone to trial and not taken a plea agreement; (2) after reviewing
his file in January 2022, he discovered more errors, mistakes, and false statements by officers
that would have supported his appeal; and (3) without full disclosure of the evidence, his plea
agreement should be void. Appellant does not challenge the untimeliness of his notice of appeal.

         We DENY appellant’s Motion for Discretionary Review.1



         It is so ORDERED on this 29th day of July, 2022.


1
  Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of our July 20, 2022 opinion or
the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed in the Court of Criminal Appeals, see id. R. 68.3, and any such petition must
comply with the requirements of Texas Rule of Appellate Procedure 68.4.
                                               PER CURAIM



ATTESTED TO: _______________________________
             MICHAEL A. CRUZ, Clerk of Court